 



EXHIBIT 10.29
THIRD AMENDMENT TO THE
BELDEN CDT INC.
RETIREMENT SAVINGS PLAN
WHEREAS, Belden CDT Inc. (hereinafter referred to as the “Company”) established
the Belden CDT Inc. Retirement Savings Plan (hereinafter referred to as the
“Plan”) restated as of January 1, 2005 for the benefit of certain employees of
the Employer;
WHEREAS, Section 1 of Article XVIII of the Plan provides that the Company may
amend the Plan at any time by resolution of the Company’s Board of Directors or
by any persons authorized by resolution of the Directors to make amendments;
WHEREAS, the Company deems it desirable to make certain revisions to the Plan
regarding the payment of plan expenses from forfeitures of the Employer
Nonmatching Contributions Accounts under Section 3(B) or Section 3(D) of
Article VII effective January 1, 2006.
NOW, THEREFORE, the Plan is amended hereinafter set forth.
1. Article VII Section 4 is amended to delete Section 8 and replace it with the
following:
“Section 4 Forfeitures
Forfeitures of the Employer Nonmatching Contributions Accounts that hold
contributions allocated under Section 3(B) or Section 3(D) of this Article shall
be used to reduce subsequent Employer Contributions payable pursuant to
Section 3(B) and Section 3(D) of this Article, to restore a Participant’s
nonvested Employer Contributions Account(s) in accordance with Article XV and to
pay all reasonable expenses of administering the Plan or the Trust Fund.
If the Employer must restore a Participant’s nonvested Employer Contributions
Account(s), and if the amount of current Forfeitures is less than the amount
needed to restore the nonvested Accounts(s), the Employer shall make an
additional contribution to the Plan in accordance with this Article, but only
for the purpose of restoring the Participant’s nonvested Employer Contributions
Account(s).”

1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Belden CDT Inc., by its duly authorized officer, executes
this amendment on the 19th day of October, 2006.

              Belden CDT Inc.
 
       
 
  By:   /s/ CATHY O. STAPLES
 
       
ATTEST:
         Cathy O. Staples
 
       
 
  Its:   Vice President, Human Resources

     
/s/ EIVIND J. KOLEMAINEN
   
 
   Eivind J. Kolemainen
   

2